UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4092

ROGER ST. JOHN,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-95-333-A)

Submitted: December 17, 1996

Decided: December 31, 1996

Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dale Warren Dover, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Jill D. Gibson, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Roger St. John appeals his conviction of escape in violation of 18
U.S.C.A. § 751(a) (West Supp. 1996). We affirm.

St. John escaped from Lorton Reformatory Minimum Security
Facility in May 1995. St. John claims that a correctional officer took
him to the bathroom and demanded a urine sample for drug testing
purposes. The officer allegedly made sexual advances towards St.
John and insinuated that he could insure a clean drug test. Allegedly
fearing sexual assault and extortion, St. John jumped the fence and
escaped the facility. Police issued a wanted bulletin stating that St.
John was armed and dangerous. St. John did not attempt to surrender
and was eventually arrested in June 1995.

Prior to trial the Government filed a motion in limine to preclude
St. John from raising duress as a defense; the district court granted the
motion. During trial the prosecutor asked St. John about a prior mur-
der charge. St. John objected to the question as prejudicial, and the
objection was sustained. St. John moved for a mistrial based on the
question. The motion was denied and the district court gave a curative
instruction to the jury to disregard the question. On appeal, St. John
claims that the district court erred in precluding his use of the duress
defense and abused its discretion in denying his motion for mistrial.

This court reviews de novo a district court's decision not to instruct
a jury on a defendant's theory of a case. United States v. Singh, 54
F.3d 1182, 1189 (4th Cir. 1995). To establish duress as a defense, the
defendant must first show that he made a bona fide effort to surrender
as soon as the claimed duress lost its coercive force. United States v.
Bailey, 444 U.S. 394, 412-13 (1980). The duress prompting St. John's
escape--possible extortion by the Lorton correctional officer--lost its
coercive force as soon as St. John escaped the prison. However,
St. John did not surrender and was not arrested until some forty days
later. St. John claims that the issuance of a wanted bulletin caused
him to fear for his life if he did surrender, and that the bulletin was
an interceding circumstance extending the coercive force of the
duress. The duress which must lose its coercive force, however, is the

                     2
"claimed duress" that caused the initial departure. Id. The wanted bul-
letin did not cause St. John's departure from Lorton, and St. John
failed to surrender as soon as the claimed duress, extortion, lost its
force. Thus, the district court properly precluded St. John's use of
duress as a defense.

A district court's decision to grant or deny a motion for mistrial is
reviewed for abuse of discretion. See United States v. Shafer, 987
F.2d 1054, 1058 (4th Cir. 1984). After reviewing the record we find
that the district court did not abuse its discretion. The district court
issued a curative instruction directing the jury to disregard the prose-
cutor's question concerning a prior murder charge, and the jury is pre-
sumed to follow the court's instruction. See Greer v. Miller, 483 U.S.
756, 766 n.8 (1987).

Accordingly, we affirm St. John's conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3